 

EXHIBIT 10.1

 

LETTER OF INTENT RE

AGREEMENT TO MERGE

 

This Agreement to Merge (the “Agreement”) is made as of the 15th day of
September, 2014 (the “Effective Date”),

 

B E T W E E N:

 

NANO TECH WEST, INC.,

A corporation incorporated pursuant to the Laws of

the State of Nevada with an office located at

2724 Otter Creek Court, # 101

Las Vegas, Nevada

89117                                                       (Nano)
                           OF THE FIRST PART

 

-and-

 

CASCADE ENERGY, INC.,

A corporation incorporated pursuant to the Laws of

The State of Nevada with an office located at

2360 Corporate Circle Suite 40

Henderson

Nevada

89074                                              (Cascade)
                            OF THE SECOND PART

 

 

WHEREAS:

 

A.Nano Tech West, Inc., a Nevada Corporation (“Nano Tech”), is seeking a
business acquisition or to merge with an active company and become a publicly
traded corporation by way of common shares being quoted for trading on the NQB:
Pink Sheets. The company is the holder of the exclusive distribution rights for
North America, South America, Central America, Mexico and Canada to
Nanotechnology products and services.    B.Cascade Energy, Inc., a Nevada
Corporation (“Cascade”) is a research and development company which conducted
research into bio type fuels, fuel cells and other green energy, including LED
projects. From 2011 the Company operated with an operating line of Credit
guaranteed by the preferred share holder. In 2014 credit facilities had been
maximized and no further funding could be obtained. With no launch of product
lines possible the secured creditor subsequently initiated action to effect a
restructure of the Company.    C.Cascade wishes to merge with or acquire Nano
Tech, with Cascade resulting as the surviving entity, and to operate the newly
reorganized company as a fully reporting Nevada publically traded entity under
the name Nano Tech.

 

 

 

 

D.On the closing of the transaction the Officers and Directors of Cascade will
resign as of that date and Nano Tech Officers and Directors would be appointed
to the respective positions in the restructured corporation. Cascade will have
entered into agreements to dispose of all assets of the Company and would
restructure such transactions to pay out all debt outstanding in the Company
books. The newly appointed Officers and Directors of the resulting company would
then continue to operate the corporation as a publicly traded company with no
impediments, and move forward with the business plan carried forward from Nano
Tech West Inc.

 

This Letter of Intent sets forth the general terms and conditions which would be
applicable to the transaction and will serve to allow the parties to seek legal
and other such advise as is necessary to achieve the stated purpose. If the
statements and premises contained in this letter are superseded by the terms of
a closing agreement then the terms of such closing agreement will be applicable.

 

It is expected that the merged company will continue to operate with new
management under whatever operating terms and conditions were previously
applicable to Nano Tech. Certain shareholders who are designated control
persons, affiliates, Officers or Directors will be restricted from negotiation
of shares held, except under the exemptions to Rule 144 of the Securities Act.

 

Cascade will, as part and parcel of the merger, be current in all filings and
disclosures required for a current status to NQB Pink Sheets and will have no
outstanding comments from FINRA.

 

Cascade will issue approximately 57,000,000 shares of its 25-for-1 post-reverse,
restricted common stock to acquire 100% of all of the issued and outstanding
securities of Nano Tech. This exchange will be structured to comply with IRS
Section 368 and qualify as a tax-free transaction for the participating
shareholders of Nano Tech.

 

1. Term of Agreement. This Agreement will lapse on November 30, 2014 should
there be no renewal of intent or, a renewal will require the written consent of
both parties. Should agreement be concluded by that date a closing document will
be created which will more specifically relate the terms and conditions to be
effected.

 

2. Assignment. The benefit of this agreement may not be assigned without the
written approval of both parties.

 

3. Relationship of the Parties. Nano Tech and Cascade Energy are independent
contractors and each corporation has no right or authority to assume or to
create any obligation or responsibility, express or implied on behalf of either
corporation. Nothing in this Agreement shall be construed as creating a
partnership or a relationship of principal and agent between the parties.

 

 

 

 

4. Termination. This Agreement shall automatically terminate without notice in
the event that either party ceases conducting business in the normal course,
becomes insolvent, makes a general assignment for the benefit of creditors,
suffers or permits the appointment of a receiver for its business or assets, or
avails itself of or becomes subject to any federal or state statute relating to
insolvency.

 

5. Notices. Any required or permitted notice will be deemed to have been given
when received in writing at the address of the party being given notice.

 

6. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of Nevada USA, and the parties to this Agreement hereby
agree to the sole and exclusive jurisdiction of the courts of Nevada to
entertain any actions or other legal proceedings.

 

7. Modifications. All modifications of this Agreement must be in writing and
signed by an authorized representative of each party.

 

8. Complete Agreement. This Letter of Intent and its Exhibit contain the
complete and exclusive agreement between the parties and supersede all other
prior or contemporaneous written or oral communications between the parties
relating to the subject matter hereof.

 

9. Announcements and Press Releases. The corporations to this agreement hereby
agree not to make any announcements or press releases with regard to this
Agreement or any future relationships, without the prior written consent of both
parties. Violation of this provision either party is grounds for immediate
termination of this Agreement without notice and without any recourse.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 5th day of
September 2014.

 

NANO TECH WEST, INC.,   CASCADE ENERGY, INC.,             /s/ R. Hughes     /s/
R. Hughes By: R.Hughes   By: R.Hughes   President.     President.

 

 

 

 